                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND
         CHAMBERS OF                                                                      101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                               BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                   (410) 962-7780
                                                                                               Fax (410) 962-1812


                                                            May 10, 2019

     LETTER TO THE PARTIES

             RE:     Young R. v. Commissioner, Social Security Administration;
                     Civil No. SAG-18-2980

     Dear Plaintiff and Counsel:

             On September 27, 2018, Plaintiff Young R., who appears pro se, petitioned this Court to
     review the Social Security Administration’s (“SSA’s”) final decision to deny her claim for
     Disability Insurance Benefits. ECF 1. Plaintiff did not file a motion for summary judgment
     before the filing deadline, but I have considered the SSA’s motion for summary judgment.1 ECF
     17. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must
     uphold the decision of the SSA if it is supported by substantial evidence and if the SSA
     employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d
     585, 589 (4th Cir. 1996). Under that standard, I will grant the SSA’s motion, and affirm the
     SSA’s judgment pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my
     rationale.

             Plaintiff protectively filed her claim for benefits on June 3, 2016, alleging a disability
     onset date of June 1, 2010. Tr. 101-07. Her date last insured was calculated to be December 31,
     2013, meaning that she had to prove disability between June, 2010 and December, 2013 to be
     eligible to receive benefits. Tr. 108. Her claims were denied initially and on reconsideration.
     Tr. 70-72, 74-75. An Administrative Law Judge (“ALJ”) held a hearing on January 25, 2018, at
     which Plaintiff was informed of her right to representation, but declined. Tr. 27-56. Following
     that hearing, the ALJ determined that Plaintiff was not disabled within the meaning of the Social
     Security Act during the relevant time frame. Tr. 19-26. The Appeals Council denied Plaintiff’s
     request for review, Tr. 1-5, so the ALJ’s decision constitutes the final, reviewable decision of the
     SSA.

            I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
     386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
     of a pro se action challenging an adverse administrative decision, including: (1) examining
     whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
     findings for compliance with the law, and (3) determining from the evidentiary record whether


     1
      After the SSA filed its motion, the Clerk’s Office sent a Rule 12/56 letter to Plaintiff, advising her of the
     potential consequences of failing to oppose the dispositive motion. ECF 18. Plaintiff still did not file a
     response.
Young R. v. Commissioner, Social Security Administration
Civil No. SAG-18-2980
May 10, 2019
Page 2

substantial evidence supports the ALJ’s findings). For the reasons set forth below, the ALJ
applied the correct legal standards and supported her conclusions with substantial evidence.

       The ALJ proceeded in accordance with applicable law, using the appropriate sequential
evaluation. The ALJ found in Plaintiff’s favor at step one, that Plaintiff had not engaged in
substantial gainful activity between her alleged onset date of June 2, 2010, and her date last
insured. Tr. 21. However, at step two, the ALJ concluded that Plaintiff had not established the
existence of any medically determinable impairments during the relevant period. Tr. 21-22.

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is other
evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence or to
substitute my own judgment for that of the ALJ. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.
1990). In considering the entire record, I find that the ALJ supported her decision with
substantial evidence. The existence of a medically determinable impairment must be supported
by medical signs and laboratory findings. See 20 C.F.R. §§ 404.1521, 404.1529; see also SSR
16-3p, 2017 WL 5180304 (S.S.A. Oct. 25, 2017). Here, the ALJ correctly noted the complete
absence of any medical records, during the relevant period prior to the date last insured, to
substantiate ongoing medical impairments. Tr. 21-22. In fact, the only medical records pre-
dating the date last insured were records from emergency room treatment on one occasion in
March, 2010, months before Plaintiff’s alleged onset date. Tr. 202-23. Those records indicate
treatment for pneumonia and asthma, and same-day discharge. Id. Plaintiff then sought no further
medical treatment until 2016. Without any medical records to substantiate the existence of the
medical conditions alleged by Plaintiff during the relevant time frame, this Court has no basis to
remand the decision to the SSA.

       For the reasons set forth herein, Defendant’s Motion for Summary Judgment, ECF 17, is
GRANTED. The SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. §
405(g). The Clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion.         An
implementing order follows.

                                                Sincerely yours,

                                                            /s/

                                                Stephanie A. Gallagher
                                                United States Magistrate Judge
